Title: To George Washington from Benjamin Lincoln, 3 December 1781
From: Lincoln, Benjamin
To: Washington, George


                        
                            My dear General
                            War Offce 3 Decr 1781
                        
                        I have the honor to forward the inclosed papers for your Excellencys perusal. And am my Dr Genl your servant
                        
                            B. Lincoln

                        
                    